MEMORANDUM **
Michael Jack Owl appeals from the sentence imposed following the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Owl contends that the district court’s justifications for imposing a 45-month term of supervised release following a second supervised release revocation were insufficient. The supervised release term imposed was the maximum authorized by statute for Owl’s underlying offense of aggravated sexual abuse. See 18 U.S.C. § 3583(h); see also U.S.S.G. § 5D1.2(b)(2) (policy statement) (recommending the statutory maximum term of supervised release for sex offenders). The record reflects that the district court’s explanation for imposing the sentence was sufficient. Accordingly, the sentence is reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.